          Case 19-50680          Doc 65   Filed 02/14/20    Entered 02/14/20 09:48:49           Page 1 of 1

                          United States Bankruptcy Court
                                    District of Connecticut
                                                                                           Filed and Entered
                                                                                               On Docket
                                                                                           February 14, 2020


In re:
         Daniel Thomas Guilfoile                                                     Case Number: 19−50680 jam
         Debtor*                                                                     Chapter: 13




                          NOTICE OF CHAPTER 13 PLAN CONFIRMATION HEARING


PLEASE TAKE NOTICE that a Confirmation Hearing on the Debtor's Chapter 13 Plan, and any amended or
modified plan filed before confirmation in accordance with 11 U.S.C. § 1323, will be held at 915 Lafayette Blvd.,
Room 123, Courtroom, Bridgeport, CT 06604 on April 9, 2020 at 11:00 AM to consider and act upon the
following matter(s):


              Third Amended Chapter 13 Plan Before Confirmation Filed by Daniel Thomas Guilfoile
              Debtor (Re: Doc #64)




OBJECTION(S) DUE: April 2, 2020 before 4:00 p.m. Untimely objections may not be considered.

TO THE FILING PARTY: If the you or your attorney fail to participate in the above scheduled hearing, the court
may enter an order denying the matter(s) identified above.


Dated: February 14, 2020
                                                                                   For the Court


                                                                                   Pietro Cicolini
                                                                                   Clerk of Court

United States Bankruptcy Court                                               Tel. (203) 579−5808
District of Connecticut                                                      VCIS* (866) 222−8029
915 Lafayette Boulevard                                                      * Voice Case Information System
Bridgeport, CT 06604                                                         http://www.ctb.uscourts.gov
                                                                             Form 112 − rms
